Citation Nr: 0631973	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous condition, including schizophrenia. 
 
2.  Entitlement to service connection for a nervous 
condition, including schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley


INTRODUCTION

The veteran had active service from September 12, 1974 
through November 18, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  Evidence received since the last final denial of the 
veteran's service connection claim relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

2.  The veteran is presumed to have entered service in sound 
condition; his schizophrenia began during service; and he has 
continued to be treated for schizophrenia since service.


CONCLUSIONS OF LAW

1.  The veteran submitted evidence that was both new and 
material to reopen the claim for service connection for a 
nervous disorder, including schizophrenia.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
3.160, 20.302 (2006). 

2.  Service connection for schizophrenia is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for his 
mental illness in November 1974.  That claim was denied in 
April 1975, and the veteran did not appeal.  Under 38 C.F.R. 
§ 3.104, that decision became final in April 1976, because it 
was not appealed.  In an April 2000 rating decision, the RO 
declined to reopen the claim.  A claim that has been denied, 
and not appealed, will not be reopened and allowed, except 
when new and material evidence is presented, in which case VA 
will reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302(a).  

The veteran submitted a claim to reopen in March 2003.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

The April 1975 rating decision suggested that the veteran's 
mental illness preexisted service.  In other words, there was 
no evidence to suggest that the mental illness was incurred 
in or aggravated by service.  The April 2000 rating decision 
noted that none of the then-recently submitted evidence 
established that the veteran's schizophrenia was incurred in 
service.  In May 2003, Dr. Ortega, a licensed psychiatrist, 
submitted a statement indicating that he has known the 
veteran since the veteran was a child.  Dr. Ortega opined 
that the veteran's paranoid schizophrenia began during 
military service.  Also, in June 2004, a VA clinical social 
worker with the Mental & Behavioral Healthcare Service, 
submitted a statement opining that the veteran's mental 
condition onset during service.  These two records are new, 
in that they were not part of the record with any previous 
final decision, and they are material in that they address 
the specified basis for the prior disallowance and raise a 
reasonable probability of substantiating the veteran's claim.  
As such, without considering whether the evidence will change 
the outcome of the claim, and presuming its credibility, the 
Board concludes that new and material evidence sufficient to 
reopen the claim for service connection for a nervous 
condition, including schizophrenia, has been submitted.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303(a).

The veteran meets the first element for service connection, 
medical evidence of a current disability.  There are records 
in the claims folder from the time of service through 2004 
documenting the veteran's schizophrenia diagnosis.  These 
include service medical records, post-service VA treatment 
records, and a private psychiatrist's opinion.  The veteran 
has a current disability.

The question becomes whether his schizophrenia is linked to 
an in-service incurrence of the disease.  Under 38 U.S.C.A. § 
1111, the veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of entry examination.  That presumption can 
only be rebutted by clear and unmistakable evidence that a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 38 
C.F.R. § 3.304(b).  Here, the veteran's service medical 
records include an August 1974 entrance examination that is 
devoid of evidence of any mental disorder.  While VA 
concluded that the veteran's schizophrenia preexisted 
military service, there is no evidence to establish that 
fact.  Because no mental defect was noted at the time of 
entry examination, the veteran is entitled to a presumption 
of sound condition, and that presumption has not been 
rebutted by any evidence, let alone clear and unmistakable 
evidence.

The first evidence in the claims folder of onset of the 
veteran's schizophrenia is the October 1974 Medical Board 
report that indicates that the veteran was at the Moncrief 
Army Hospital on October 18, 1974, when he experienced the 
onset of a psychotic episode.  The veteran was shortly 
thereafter discharged from service due to his diagnosis of 
schizophrenia.  There is no evidence in the claims folder to 
suggest any prior diagnosis of the disease or treatment for 
similar symptoms.  However, since that in-service diagnosis, 
the veteran's diagnosis and condition has remained the same 
and he has continued to receive VA treatment for over thirty 
years.

In the May 2003 statement, Dr. Ortega, indicated that he has 
known the veteran since childhood, that he was familiar with 
the veteran's pre-service college and professional history, 
and that from the age of 4 through his entry into service, 
the veteran exhibited no indication of "mental infirmity of 
any kind."  Dr. Ortega was familiar with the Medical Board 
diagnosis of the veteran in 1974 as schizophrenic, 
undifferentiated type, chronic, severe.  Dr. Ortega stated 
that because the in-service outbreak was the first, it should 
not have been reported as chronic at that time, but that 
since then, in the thirty years of treatment, it has become 
chronic.  

Dr. Ortega is a licensed psychiatrist with extensive 
knowledge of the veteran's medical history.  He establishes 
that the first indication of schizophrenia was in-service.  
In addition, the doctor provides reasoning behind his opinion 
that the schizophrenia is a chronic condition, beginning with 
the October 1974 in-service onset.  Under 38 C.F.R. 
§ 3.303(b), the veteran is entitled to service connection 
when there is continuity of treatment for a condition noted 
in service that is now a chronic condition.  

Because the veteran was presumed to have entered service in 
sound condition, was first diagnosed with schizophrenia in 
service, and has continued treating for schizophrenia since 
service, through today, he is entitled to service connection 
for the disease under 38 C.F.R. § 3.303(b). 

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been received and the veteran's 
claim for service connection for a nervous condition, 
including schizophrenia, is reopened.

Service connection for schizophrenia is granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


